Exhibit 10.38

BASIC FORM

GSI COMMERCE, INC.

2005 EQUITY INCENTIVE PLAN

STOCK OPTION GRANT NOTICE

GSI Commerce, Inc. (the “Company”), pursuant to Section 6 of its 2005 Equity
Incentive Plan (the “Plan”), hereby grants to you as an Optionholder under the
Plan an option to purchase the number of shares of the Company’s Common Stock
set forth below (“Option”). This Option is subject to all of the terms and
conditions as set forth herein and in (i) the applicable Stock Option Agreement
and Stock Option Notice of Exercise, both of which are attached hereto and
incorporated herein in their entirety, and (ii) the Plan, which is available on
the Company’s Intranet under the Legal and Human Resources sections and
incorporated herein in its entirety.

 

  Optionholder:  

 

    Date of Grant:  

 

    Number of Shares Subject to Option:  

 

    Exercise Price (Per Share):  

 

    Total Exercise Price:  

 

    Expiration Date:  

 

 

 

Type of Grant:   ¨  Nonstatutory Stock Option   ¨  Incentive Stock Option1

 

Exercise Schedule: Same as Vesting Schedule

Vesting Schedule: The shares subject to this Option will vest in accordance with
the following schedule; provided that vesting will cease upon termination of
your Continuous Service:

 

                     of the total number of shares will vest on the first annual
anniversary of the Date of Grant; and                      of the total number
of shares will vest  ¨    annually  ¨    monthly thereafter over the next
                     years.

Payment: By one or a combination of the following items (subject to the terms
and conditions described in the Stock Option Agreement):

 

  ¨ By cash or check.

 

  ¨ Pursuant to a Regulation T Program if the Shares are publicly traded.

 

  ¨ By delivery of already-owned shares if the Shares are publicly traded.

Term: The term of this Option commences on the Date of Grant and expires upon
the earliest of the following:

(a) three (3) months after the termination of your Continuous Service for any
reason other than your Disability, death or for Cause;

 

--------------------------------------------------------------------------------

1 If this is an Incentive Stock Option, it (plus other outstanding Incentive
Stock Options held by the Optionholder) cannot be first exercisable for more
than $100,000 in value (measured by exercise price) in any calendar year. Any
excess over $100,000 is a Nonstatutory Stock Option.



--------------------------------------------------------------------------------

(b) twelve (12) months after the termination of your Continuous Service due to
your Disability;

(c) eighteen (18) months after your death if you die either during your
Continuous Service or within three (3) months after your Continuous Service
terminates;

(d) immediately on termination of your Continuous Service for Cause;

(e) the Expiration Date set forth in this Notice; or

(f) the day before the tenth (10th) anniversary of the Date of Grant.

Additional Terms/Acknowledgements: You acknowledge receipt of, and understand
and agree to, this Stock Option Grant Notice, the Stock Option Agreement and the
Plan. You also acknowledge receipt of the 2005 Equity Incentive Plan Prospectus.
You further acknowledge that as of the Date of Grant, this Stock Option Grant
Notice, the Stock Option Agreement and the Plan set forth the entire
understanding between you and the Company regarding the acquisition of stock in
the Company pursuant to this Option and supersede all prior oral and written
agreements on that subject with the exception of (i) Stock Awards (as defined in
the Plan) previously granted and delivered to you under the Plan, and (ii) the
following agreements only:

 

    Other Agreements:  

 

     

 

 

GSI COMMERCE, INC.     OPTIONHOLDER By:  

 

   

 

  Signature     Signature Name:  

 

    Name:  

 

  Print       Print Title:  

 

      Date:  

 

    Date:  

 

ATTACHMENTS: Stock Option Agreement and Stock Option Notice of Exercise



--------------------------------------------------------------------------------

GSI COMMERCE, INC.

2005 EQUITY INCENTIVE PLAN

STOCK OPTION AGREEMENT

(INCENTIVE STOCK OPTION OR NONSTATUTORY STOCK OPTION)

Pursuant to your Stock Option Grant Notice (“Grant Notice”) and this Stock
Option Agreement (the “Agreement”), GSI Commerce, Inc. (the “Company”) has
granted you an option under Section 6 of its 2005 Equity Incentive Plan (the
“Plan”) to purchase the number of shares of the Company’s common stock (the
“Common Stock”) indicated in your Grant Notice at the exercise price indicated
in your Grant Notice (collectively, the “Option”). Defined terms not explicitly
defined in this Agreement but defined in the Plan shall have the same
definitions as in the Plan.

The details of your Option are as follows:

1. VESTING. Subject to the limitations contained herein, your Option will vest
as provided in your Grant Notice, provided that vesting will cease upon the
termination of your Continuous Service.

2. NUMBER OF SHARES AND EXERCISE PRICE. The number of shares of Common Stock
subject to your Option and your exercise price per share referenced in your
Grant Notice may be adjusted from time to time for Capitalization Adjustments as
set forth in the Plan.

3. METHOD OF PAYMENT. Payment of the exercise price is due in full upon exercise
of all or any part of your Option. You may elect to make payment of the exercise
price in cash or by check or in any other manner permitted by your Grant Notice,
which may include one or more of the following:

(a) In the Company’s sole discretion at the time your option is exercised and
provided that at the time of exercise the Common Stock is publicly traded and
quoted regularly in The Wall Street Journal, pursuant to a program developed
under Regulation T as promulgated by the Federal Reserve Board that, prior to
the issuance of Common Stock, results in either the receipt of cash (or check)
by the Company or the receipt of irrevocable instructions to pay the aggregate
exercise price to the Company from the sales proceeds.

(b) Provided that at the time of exercise the Common Stock is publicly traded
and quoted regularly in The Wall Street Journal, by delivery of already-owned
shares of Common Stock either that you have held for the period required to
avoid a charge to the Company’s reported earnings (generally six (6) months) or
that you did not acquire, directly or indirectly from the Company, that are
owned free and clear of any liens, claims, encumbrances or security interests,
and that are valued at Fair Market Value on the date of exercise. “Delivery” for
these purposes, in the sole discretion of the Company at the time you exercise
your Option, shall include delivery to the Company of your attestation of
ownership of such shares of Common Stock in a form approved by the Company.
Notwithstanding the foregoing, you may not exercise your Option by tender to the
Company of Common Stock to the extent such tender would violate the provisions
of any law, regulation or agreement restricting the redemption of the Company’s
stock.

 

1.



--------------------------------------------------------------------------------

(c) Provided that at the time of exercise the Company has adopted FAS 123, as
revised, by a “net exercise” arrangement pursuant to which the Company will
reduce the number of shares of Common Stock issued upon exercise of your Option
by the largest whole number of shares with a Fair Market Value that does not
exceed the aggregate exercise price; provided, however, the Company shall accept
a cash or other payment from you to the extent of any remaining balance of the
aggregate exercise price not satisfied by such holding back of whole shares;
provided further, shares of Common Stock will no longer be outstanding under
your Option and will not be exercisable thereafter to the extent that (1) shares
are used to pay the exercise price pursuant to the “net exercise,” (2) shares
are delivered to you as a result of such exercise, and (3) shares are withheld
to satisfy tax withholding obligations.

4. WHOLE SHARES. You may exercise your Option only for whole shares of Common
Stock.

5. CONDITIONS TO ISSUANCE AND DELIVERY OF SHARES. Notwithstanding any other
provision of this Agreement or the Plan, the Company will not be obligated to
deliver any shares of Common Stock pursuant to this Agreement (i) until all
conditions to the Option have been satisfied or removed, (ii) until, in the
opinion of counsel to the Company, all applicable federal, state and foreign
laws and regulations have been complied with, (iii) if the outstanding Common
Stock is at the time listed on any stock exchange or included for quotation on
an inter-dealer system, until the shares to be delivered have been listed or
included or authorized to be listed or included on such exchange or system upon
official notice of notice of issuance, (iv) if it might cause the Company to
issue or sell more shares of Common Stock that the Company is then legally
entitled to issue or sell, and (v) until all other legal matters in connection
with the issuance and delivery of such shares have been approved by counsel to
the Company.

6. TERM.

(a) You may not exercise your Option before the commencement or after the
expiration of its term. The term of your option commences on the Date of Grant
and expires upon the earliest of the dates set forth in your Grant Notice.

(b) If your Option is an Incentive Stock Option, note that to obtain the federal
income tax advantages associated with an Incentive Stock Option, the Code
requires that at all times beginning on the date of grant of your Option and
ending on the day three (3) months before the date of your Option’s exercise,
you must be an employee of the Company or an Affiliate, except in the event of
your death or your permanent and total disability, as defined in Section 22(e)
of the Code. (The definition of disability in Section 22(e) of the Code is
different from the definition of the Disability under the Plan).

7. EXERCISE.

(a) You may exercise the vested portion of your Option (and the unvested portion
of your Option if your Grant Notice so permits) during its term by delivering a
Notice of Exercise (in a form designated by the Company), together with the
exercise price to the Stock

 

2.



--------------------------------------------------------------------------------

Plan Administrator of the Company, or to such other person as the Company may
designate, during regular business hours, together with such additional
documents as the Company may then require.

(b) By exercising your Option you agree that, as a condition to any exercise of
your Option, the Company may require you to enter into an arrangement providing
for the payment by you to the Company of any tax withholding obligation of the
Company arising by reason of (1) the exercise of your Option, (2) the lapse of
any substantial risk of forfeiture to which the shares of Common Stock are
subject at the time of exercise, or (3) the disposition of shares of Common
Stock acquired upon such exercise.

(c) If your Option is an Incentive Stock Option, by exercising your Option you
agree that you will notify the Company in writing within fifteen (15) days after
the date of any disposition of any of the shares of the Common Stock issued upon
exercise of your Option that occurs within two (2) years after the date of your
option grant or within one (1) year after such shares of Common Stock are
transferred upon exercise of your Option.

8. EXECUTION OF DOCUMENTS. You hereby acknowledge and agree that the manner
selected by the Company by which you indicate your consent to your Grant Notice
is also deemed to be your execution of your Grant Notice and of this Agreement.
You further agree that such manner of indicating consent may be relied upon as
your signature for establishing your execution of any documents to be executed
in the future in connection with your Option. This Stock Option Agreement shall
be deemed to be signed by the Company and you upon the respective signing by the
Company and you of the Stock Option Grant Notice to which it is attached.

9. NON-TRANSFERABILITY. Your Option is not transferable, except by will or by
the laws of descent and distribution, and is exercisable during your life only
by you. Notwithstanding the foregoing, by delivering written notice to the
Company, in a form satisfactory to the Company, you may designate a third party
who, in the event of your death, shall thereafter be entitled to exercise your
Option.

10. OPTION NOT A SERVICE CONTRACT. Your Option is not an employment or service
contract, and nothing in your Option shall be deemed to create in any way
whatsoever any obligation on your part to continue in the employ of the Company
or an Affiliate, or of the Company or an Affiliate to continue your employment.
In addition, nothing in your Option shall obligate the Company or an Affiliate,
their respective stockholders, Boards of Directors, Officers or Employees to
continue any relationship that you might have as a Director or Consultant for
the Company or an Affiliate.

11. WITHHOLDING OBLIGATIONS.

(a) At the time you exercise your Option, in whole or in part, or at any time
thereafter as requested by the Company, you hereby authorize withholding from,
at the Company’s election, vested shares of Common Stock issuable to you,
payroll and any other amounts payable to you, and otherwise agree to make
adequate provision for (including by means of a “cashless exercise” pursuant to
a program developed under Regulation T as

 

3.



--------------------------------------------------------------------------------

promulgated by the Federal Reserve Board to the extent permitted by the
Company), as determined by the Company, any sums required to satisfy the
federal, state, local and foreign tax withholding obligations of the Company or
an Affiliate, if any, which arise in connection with the exercise of your
Option.

(b) Upon your request and subject to approval by the Company, in its sole
discretion, and compliance with any applicable legal conditions or restrictions,
the Company may withhold from fully vested shares of Common Stock otherwise
issuable to you upon the exercise of your Option a number of whole shares of
Common Stock having a Fair Market Value, determined by the Company as of the
date of exercise, not in excess of the minimum amount of tax required to be
withheld by law (or such lower amount as may be necessary to avoid variable
award accounting). If the date of determination of any tax withholding
obligation is deferred to a date later than the date of exercise of your Option,
share withholding pursuant to the preceding sentence shall not be permitted
unless you make a proper and timely election under Section 83(b) of the Code,
covering the aggregate number of shares of Common Stock acquired upon such
exercise with respect to which such determination is otherwise deferred, to
accelerate the determination of such tax withholding obligation to the date of
exercise of your Option. Notwithstanding the filing of such election, shares of
Common Stock shall be withheld solely from fully vested shares of Common Stock
determined as of the date of exercise of your Option that are otherwise issuable
to you upon such exercise. Any adverse consequences to you arising in connection
with such share withholding procedure shall be your sole responsibility.

(c) You may not exercise your Option unless the tax withholding obligations of
the Company and/or any Affiliate are satisfied. Accordingly, you may not be able
to exercise your Option when desired even though your Option is vested, and the
Company shall have no obligation to issue a certificate for such shares of
Common Stock or release such shares of Common Stock from any escrow provided for
herein unless such obligations are satisfied.

12. NOTICES. All notices with respect to the Plan shall be in writing and shall
be hand delivered or sent by first class mail or reputable overnight delivery
service, expenses prepaid. Notice may also be given by electronic mail or
facsimile and shall be effective on the date transmitted if confirmed within 24
hours thereafter by a signed original sent in a manner provided in the preceding
sentence. Notices to the Company or the Board shall be delivered or sent to
GSI’s headquarters, 935 First Avenue, King of Prussia, PA 19406, to the
attention of its Chief Financial Officer and its General Counsel. Notices to any
Optionholder or holder of shares of Common Stock issued pursuant to an Option
shall be sufficient if delivered or sent to such person’s address as it appears
in the regular records of the Company or its transfer agent.

13. HEADINGS. The headings of the Sections in this Agreement are inserted for
convenience only and will not be deemed to constitute a part of this Agreement
or to affect the meaning of this Agreement.

14. AMENDMENT. This Agreement may be amended only by a writing executed by the
Company and you which specifically states that it is amending this Agreement.
Notwithstanding the foregoing, this Agreement may be amended solely by the Board
(or appropriate committee thereof) by a writing which specifically states that
it is amending this Agreement, so long as a copy of such amendment is delivered
to you, and provided that no such

 

4.



--------------------------------------------------------------------------------

amendment adversely affecting your rights hereunder may be made without your
written consent. Without limiting the foregoing, the Board (or appropriate
committee thereof) reserves the right to change, by written notice to you, the
provisions of this Agreement in any way it may deem necessary or advisable to
carry out the purpose of the grant as a result of any change in applicable laws
or regulations or any future law, regulation, ruling, or judicial decision;
provided that any such change will be applicable only to rights relating to that
portion of the Award which is then subject to restrictions as provided herein.

15. GOVERNING PLAN DOCUMENT. Your Option is subject to all the provisions of the
Plan, which are incorporated in your Option, and is further subject to all
interpretations, amendments, rules and regulations, which may from time to time
be promulgated and adopted pursuant to the Plan. In the event of any conflict
between the provisions of your Option and those of the Plan, the provisions of
the Plan shall control. The Board (or appropriate committee thereof) will have
the power to interpret the Plan and this Agreement and to adopt such rules for
the administration, interpretation, and application of the Plan as are
consistent therewith and to interpret or revoke any such rules. All actions
taken and all interpretations and determinations made by the Board (or
appropriate committee thereof) will be final and binding upon you, the Company,
and all other interested persons. No member of the Board (or appropriate
committee thereof) will be personally liable for any action, determination, or
interpretation made in good faith with respect to the Plan or this Agreement.

16. EFFECT ON OTHER EMPLOYEE BENEFIT PLANS. The value of the Option subject to
this Agreement will not be included as compensation, earnings, salaries, or
other similar terms used when calculating the Employee’s benefits under any
employee benefit plan sponsored by the Company or any subsidiary except as such
plan otherwise expressly provides. The Company expressly reserves its rights to
amend, modify, or terminate any of the Company’s or any subsidiary’s employee
benefit plans.

17. CHOICE OF LAW. The interpretation, performance and enforcement of this
Agreement will be governed by the law of the state of Delaware without regard to
such state’s conflicts of laws rules.

18. SEVERABILITY. If all or any part of this Agreement or the Plan is declared
by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity will not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid will, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.

 

5.



--------------------------------------------------------------------------------

GSI COMMERCE, INC.

2005 EQUITY INCENTIVE PLAN

STOCK OPTION NOTICE OF EXERCISE

 

GSI Commerce, Inc.   935 First Avenue   King of Prussia, PA 19406   Date of
Exercise:                    

Ladies and Gentlemen:

This constitutes notice under my stock option that I elect to purchase the
number of shares for the price set forth below.

 

Type of option (check one):   Incentive ¨  

        Nonstatutory ¨

Stock option dated:   ___________   Number of shares as to which option is
exercised:   ___________   Certificates to be issued in name of:   ___________  
Total exercise price:   $                       Cash or check payment delivered
herewith:   $                       Regulation T Program (cashless exercise)1  
$                      

Value of              shares of GSI Commerce, Inc.

common stock delivered herewith2:

  $                      

By this exercise, I agree (i) to provide such additional documents as you may
require pursuant to the terms of the GSI Commerce, Inc. 2005 Equity Incentive
Plan, (ii) to provide for the payment by me to you (in the manner designated by
you) of your withholding obligation, if any, relating to the exercise of this
option, and (iii) if this exercise relates to an incentive stock option, to
notify you in writing within fifteen (15) days after the date of any disposition
of any of the shares of Common Stock issued upon exercise of this option that
occurs within two (2) years after the date of grant of this option or within one
(1) year after such shares of Common Stock are issued upon exercise of this
option.

 

Very truly yours,

 

 

--------------------------------------------------------------------------------

1 Shares must meet the public trading requirements set forth in the option
agreement.

2 Shares must meet the public trading requirements set forth in the option
agreement. Shares must be valued in accordance with the terms of the option
being exercised, must have been owned for the minimum period required in the
option, and must be owned free and clear of any liens, claims, encumbrances or
security interests. Certificates must be endorsed or accompanied by an executed
assignment separate from certificate.